      Case 2:20-cv-10135-E Document 26 Filed 08/31/21 Page 1 of 1 Page ID #:570



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11   ROBERT L. P.,                           )     NO. CV 20-10135-E
                                             )
12                   Plaintiff,              )
                                             )
13        v.                                 )     JUDGMENT
                                             )
14   KILOLO KIJAKAZI, Acting                 )
     Commissioner of Social Security,        )
15                                           )
                     Defendant.              )
16                                           )
                                             )
17

18        IT IS HEREBY ADJUDGED that the decision of the Commissioner of
19   the Social Security Administration is reversed in part and the matter
20   is remanded for further administrative action consistent with the
21   Memorandum Opinion filed concurrently herewith.
22

23             DATED: August 31, 2021.
24

25                                                   /S/
                                                CHARLES F. EICK
26                                      UNITED STATES MAGISTRATE JUDGE
27

28
